Exhibit Pioneer Transformers Ltd. Consolidated Financial Statements December 31, 2008 and 2007 (Expressed in U.S. Funds) RSM Richter LLP Chartered Accountants Montreal RSM Richter LLP is an independent member firm of RSM International, an affiliation of independent accounting and consulting firms. Pioneer Transformers Ltd. Consolidated Financial Statements December 31, 2008 and 2007 (Expressed in U.S. Funds) Contents Report of Independent Registered Public Accounting Firm 1 Consolidated Balance Sheets 2 Consolidated Statements of Shareholders' Equity 3 Consolidated Statements of Earnings and Comprehensive Income 4 Consolidated Statements of Cash Flows 5 Notes to Financial Statements 6 - 26 RSM Richter S.E.N.C.R.L./LLP Comptables agréés Chartered Accountants 2, Place Alexis Nihon Montréal (Québec) H3Z 3C2 Téléphone / Telephone : 514-934-3400 Télécopieur / Facsimile : 514-934-3408 www.rsmrichter.com Report of Independent Registered Public Accounting Firm To the Shareholders and Board of Directors of Pioneer Transformers Ltd. We have audited the accompanying consolidated balance sheets of Pioneer Transformers Ltd. as at December 31, 2008 and 2007 and the related consolidated statements of earnings and comprehensive income, shareholders' equity and cash flows for the years ended December 31, 2008 and December 31, 2007.These financial statements are the responsibility of the Company's management.Our responsibility is to express an opinion on these financial statements based on our audit. We conducted our audit in accordance with the standards of the Public Company accounting Oversight Board (United States).Those standards require that we plan and perform an audit to obtain reasonable assurance whether the financial statements are free of material misstatement.An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements.An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audit provides a reasonable basis for our opinion. In our opinion, these financial statements present fairly, in all material respects, the financial position of the Company as at December 31, 2008 and 2007 and the results of its operations and its cash flows for the years ended December31,2008 and December 31, 2007 in accordance with accounting principles generally accepted in the United States. Chartered
